Title: From Thomas Jefferson to William Short, 17 May 1824
From: Jefferson, Thomas
To: Short, William


Dear Sir
Monticello
May 17. 24.
I recieved yesterday your favor of the 10th instant. as soon as the vote of invitation to M. de la Fayette had passed one house, and was likely to pass the other, I wrote to the President, and to a member or two of Congress, expressing my confidence that they could not mean merely to invite him to come and dine; suggesting the scantiness of his means of meeting expence, and the necessity of a provision for him, coming, staying and returning; and still further, that if they sent him back empty-handed, they would be scandalised thro’ the world. I suggested to them a donation of lands, of which they possess great choice and abundance, sufficient to be a provision for his family. I thought this better than a pension, which I knew could never be agreed to but on bloody debates, on which his truest friends would vote against it, from the horror of letting in that source of abuse upon us, and also as less likely to be consumed without benefit to his family. I have recieved no answer to my letters, from which I conclude that they considered what I had suggested as a thing of course, for which they had made up their minds, and were prepared to do what is proper. we shall soon learn from the returning members whether they looked generally to this, and what ideas prevailed as to the provision to be made for him. still I think his coming very doubtful. the old king is at death’s door, as likely to be now dead, as not. some convulsion may take place on that event, from which he would not think of absenting himself.—ever & affectionately your’sTh: Jefferson